Case 14-17571-KCF        Doc 149     Filed 01/21/19 Entered 01/21/19 15:32:52            Desc Main
                                    Document      Page 1 of 8


 Melissa N. Licker, Esq.
 McCalla Raymer Leibert Pierce, LLC
 485F US Highway 1 S
 Suite 300
 Iselin, NJ 08830
 Telephone: (732) 902-5399
 NJ_ECF_Notices@mccalla.com
 Attorneys for Secured Creditor

                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW JERSEY

 In re:                                           Chapter 13

 Donna DeRosa-Ruquet,                             Case No. 14-17571-KCF
 Scott Ruquet,
                                                  Hearing Date: January 23, 2019 at 2:00 p.m.

                                                  Judge: Kathryn C. Ferguson
                                   Debtors.




          OBJECTION TO DEBTORS’ MOTION FOR ORDER OF CONTEMPT AND
           SANCTIONS AND OBJECTION TO NOTICE OF PAYMENT CHANGE

          Specialized Loan Servicing LLC (“SLS”) as servicing agent for Morgan Stanley

 Mortgage Loan Trust 2007-3XS, U.S. Bank National Association, as Trustee, successor in

 interest to Bank of America, National Association, as Trustee, successor by merger to LaSalle

 Bank National Association, as Trustee (the "Secured Creditor"), by its counsel, McCalla Raymer

 Leibert Pierce, LLC, states the following grounds as and for Objections to Debtors’ Motion for

 Order of Contempt and Sanctions (Docket Entry #137) and Objection to Notice of Payment

 Change (Docket Entry #138). Secured Creditor provides this objection to address issues Debtors

 raise in both pleadings and they will be collectively referred to as Debtors’ Motion.

 Loan History

          On October 5, 2006, Donna J. DeRosa-Ruquet borrowed $270,000 from VirtualBank in
Case 14-17571-KCF         Doc 149     Filed 01/21/19 Entered 01/21/19 15:32:52       Desc Main
                                     Document      Page 2 of 8


 exchange for a mortgage given by Donna J. DeRosa-Ruquet and Scott T. Ruquet (the “Debtors”)

 on Debtors’ principal residence, the property known as 226 Potters Drive, Bayville, NJ 08721

 (the "Property"). See Secured Creditor’s Proof of Claim (“POC”), Claims Registry #19-2. The

 note is indorsed in blank and the mortgage was recorded pre-petition on November 2, 2006 in

 Ocean County, New Jersey.        Id.   Obligor Donna J. DeRosa-Ruquet entered into a Home

 Affordable Modification Agreement (“HAMP”) with an effective date of November 1, 2012.

 The terms of the original mortgage and the HAMP Modification Agreement provide for the

 Debtors’ mortgagee to advance amounts for escrow on behalf of the Debtors. Id. At petition

 filing, Debtor’s first mortgage was serviced by America’s Servicing Company (“ASC”) and

 Debtors’ pre-petition arrears were $4,827.93 on a total debt of $251,821.60. Id.

 Chapter 7 Discharge

        Debtors filed a Chapter 7 petition for relief on December 21, 2010 with the aid of

 counsel, case 10-49218-KCF (the “Prior Case”). At the time of that bankruptcy case, Debtors’

 mortgage loan was serviced by ASC and their Statement of Intention indicates they wanted to

 reaffirm their first mortgage debt with then-servicer, ASC, which would have excluded their

 mortgage loan from the discharge order entered in the Prior Case. A copy of the Debtors’

 Statement of Intention is attached hereto as Exhibit “1.” Ultimately, no reaffirmation was

 entered, in the Prior Case the Debtors received a Chapter 7 discharge order (Prior Case, Docket

 Entry #11) and the trustee abandoned the property (Prior Case, Docket Entry #15). Debtors did

 not intend to discharge their first mortgage obligations in the Prior Case.

 Chapter 13 Plan

        Debtors filed the instant Chapter 13 case on April 17, 2014. On May 9, 2014, Debtors

 filed their Schedules and Chapter 13 Plan. Schedule D includes the first mortgagee and does not
Case 14-17571-KCF        Doc 149     Filed 01/21/19 Entered 01/21/19 15:32:52         Desc Main
                                    Document      Page 3 of 8


 designate this loan as disputed (Docket Entry #20). Their Plan includes their first mortgage

 creditor under Section 4(d) as unaffected by the Plan (Docket Entry #21) and their modified Plan

 provides for ongoing payments while pursuing loss mitigation with the first mortgagee on the

 Property (Docket Entry #37). Debtors have not participated in the Court’s Loss Mitigation

 Program. Debtors’ filed a second modified Plan in 2017 and it omits any reference to the first

 mortgagee (Docket Entry #123).

 Service Transfer

         Debtors thoroughly document in their Motion that ASC provided actual notice that the

 servicing of their first mortgage loan was transferred from ASC to SLS effective June 1, 2016.

 ASC sent letters advising of this dated May 11, 2016 and May 19, 2016. See Debtor’s Motion,

 Exhibit H and attached hereto for ease of review as Exhibit “2.” ASC also followed up on the

 service transfer by providing a final escrow account disclosure statement to the Donna J.

 DeRossa-Ruquet dated June 12, 2016. Id. ASC’s final escrow disclosure to the Debtors shows a

 negative transfer balance of $6,096.32. Id.

         Additionally, SLS filed a transfer of claim on the claims registry shortly thereafter

 providing updated contact and payment information that confirmed the service transfer from

 ASC to SLS. See Docket Entry #101. A certificate of service accompanied the filed transfer of

 claim indicating Debtors received a copy of the Transfer of Claim by regular mail. Id. Many of

 the issues complained of in Debtors’ Motion relates to ASC’s servicing of the loan. SLS may be

 able to access the transactions on the Debtors’ account while ASC serviced the account, but SLS

 can only address servicing activity in the time that it has serviced the loan beginning June 1,

 2016.
Case 14-17571-KCF        Doc 149     Filed 01/21/19 Entered 01/21/19 15:32:52            Desc Main
                                    Document      Page 4 of 8


 Consent Order Addressing Pre-Petition Escrow Amounts

        On February 24, 2015, this Court entered a consent order signed by debtor Donna

 DeRosa-Ruquet and counsel for ASC which addressed the treatment of pre-petition arrears

 claimed in the POC. See Consent Order, Docket Entry #78 and attached hereto for ease of

 review as Exhibit “3.” That Consent Order provides for the escrow shortage in the POC to be

 paid outside of the plan directly to the Secured Creditor with additional post-petition payments of

 $61.70 per month for thirty-six months from March 1, 2015 through February 1, 2018 for a total

 of $2,220.87 of pre-petition escrow arrears. Id. Further, the Consent Order reduced the arrears

 to be paid through the plan to $98.38. Id.

        In June 2016, when SLS began servicing this loan, supplemental post-petition escrow

 payments continued to become due under the Consent Order. Accordingly to the last payment

 change notice filed by ASC on May 11, 2016, the monthly payment in effect at the time of

 service transfer $1,419.44. Debtors include an SLS post-petition payment history that begins

 with the first transaction after service transfer on June 5, 2016 and goes through January 31,

 2017. See Debtor’s Motion, Exhibit K and attached hereto for ease of review as Exhibit “4.”

 This reverse chronological history demonstrates two important things: 1. the starting escrow

 balance was accurately transferred from ASC as -$6,096.32 (see supra, Exhibit “2;” see also

 Exhibit 4); and shows that the monthly payments received were routinely $1,419.44 or less – no

 supplemental payment for the POC escrow shortage was being paid during this period (see

 Exhibit 4).

 Insurance Premiums

        Upon information and belief, SLS does not have lender-placed insurance on the Property

 and never has. It is believed that the sole communications between SLS and the Debtors
Case 14-17571-KCF        Doc 149     Filed 01/21/19 Entered 01/21/19 15:32:52             Desc Main
                                    Document      Page 5 of 8


 regarding lender-placed insurance are those included as Exhibit G to Debtor’s Motion. Attached

 hereto for ease of review as Exhibit “5.” First, there is a letter to Donna J. DeRosa-Ruquet dated

 December 19, 2016, indicating that the hazard insurance policy on the Property had lapsed and

 lender placed insurance would be purchased if not promptly resolved by the homeowners. Id. A

 subsequent letter from SLS, dated December 30, 2016, advises that the lender placed insurance

 was cancelled. Id. SLS must have been provided necessary insurance information to prompt

 cancelling the coverage ordered on behalf of the homeowners. Debtors have provided these

 letters in support of their Motion and failed to demonstrate duplication of insurance policies by

 SLS or any resulting increase in escrow advances relating to insurance policies paid by SLS.

 Escrow Advances

        As previously discussed, Debtors’ mortgage loan provides for escrow amounts to be

 advanced on their behalf by the mortgagee. Debtors have filed a supplemental pleading in

 support of their Motion at Docket Entry #44 that documents various water service charge

 delinquencies and two additional post-petition escrow advances made by ASC on behalf of the

 Debtors. See Escrow Documentation excerpted from Debtors’ supplemental filing at Docket

 Entry #144, attached hereto for ease of review as Exhibit “6.” Debtors’ petition was filed on

 April 17, 2014, and ASC disbursed $2,634.76 on April 29, 2014 for the Debtors’ benefit. Id.

 While the documentation provided by Debtors demonstrates that the past-due water and sewer

 bills accrued at dates pre-petition, ASC first advanced these funds post-petition. Id.

        The first Certificate of Sale included by Debtors was dated October 3, 2012 and recorded

 December 7, 2012 in Ocean County for a total of $784.98 excluding the assessed premium. Id.

 This Certificate of Sale does not correspond to proofs of payment or other issues raised by the

 Debtors. Presumably, this amount was paid by ASC and otherwise previously incorporated into
Case 14-17571-KCF        Doc 149     Filed 01/21/19 Entered 01/21/19 15:32:52           Desc Main
                                    Document      Page 6 of 8


 the amounts Debtors owed.

        The final three pages of Exhibit 6 relate to Certificate of Sale dated October 2, 2013 and

 recorded in Ocean County on February 5, 2014.          Id.   On May 24, 2016, ASC disbursed

 $1,754.17 to redeem this Certificate of Sale. Id. These advances were made for the Debtors’

 benefit at post-petition date. Neither the version of the Chapter 13 proposed at the time of the

 2014 escrow advance, nor the confirmed Chapter 13 Plan at the time this amount was advanced

 sought loss mitigation and did not provide “cure and maintain” treatment to Debtors’ mortgagee.

 See Docket Entries #21 and #37. Both of these advances occurred prior the December 1, 2016

 effective date of changes to Fed. R. Bankr. Pro. 3002.1 implemented with the intent to clarify the

 circumstances in which a mortgagee is required to file a post-petition fee notice. It cannot be

 asserted that the mortgagee had an unequivocal obligation to file a notice of these post-petition

 advances provided its treatment through the various plans and state of the Bankruptcy Rules at

 the time of the advances.

 Payment Change Notices

        SLS has filed a several payment change notices in the time it has been servicing Debtors’

 mortgage loan for either escrow changes or interest rate change pursuant to the modification

 agreement. Most recently, a payment change notice was filed on November 19, 2018 advance of

 an increase in monthly payment due to escrow effective January 1, 2019. Debtors’ objection to

 this payment change notice largely relates back to allegations of events while ASC serviced this

 loan. SLS is unclear of what issue Debtors raise with respect to the escrow analysis run with an

 effective date of January 1, 2019 and how this analysis relates to HAMP-related incentives

 addressed infra.    Debtors seek unspecified adjustments to their account and seeks to

 impermissibly suspend payments that become due. These demands must be denied.
Case 14-17571-KCF           Doc 149      Filed 01/21/19 Entered 01/21/19 15:32:52                  Desc Main
                                        Document      Page 7 of 8


 HAMP Incentives

         It is thought that the HAMP Incentives referenced by the Debtors in their pleadings are

 up to $1,000.00 per year principal reduction for the first five years of payments under the

 modification agreement. “Borrowers who make timely payments on their modified first lien and

 the modified payment resulted in at least a six percent reduction from the monthly mortgage

 payment used to determine eligibility will receive a "Pay for Performance" incentive in the form

 of a principal reduction of up to $1,000 per year for five years.”1 Upon information and belief,

 Debtors received the following pro rata compensation in the form of principal reduction for on-

 time payments in the first five years of the modification agreement:

         Compensation       $916.67        applied 8/27/2013
         Compensation       $83.33         applied 8/27/2014
         Compensation       $416.67        applied 8/27/2015
         Compensation       $916.67        applied 8/26/2016
         Compensation       $833.33        applied 12/27/2018 for 2017 payments

         Additionally, Debtors’ loan is eligible for further principal reduction in the form of a one-

 time, lump sum reduction of $5,000 in year six provided the account is in good standing on the

 opportunity to re-amortize the modified mortgage. Debtors knew they were receiving this credit

 at the time their Motion was filed. See Debtor’s Motion, Exhibit “L,” attached hereto for ease of

 review as Exhibit “7.” They admit this knowledge by including a letter from SLS advising that

 this credit would hit their account by the end of 2018. Id. Upon information and belief, Debtors

 received this year-six incentive on December 27, 2018 in the full amount of $5,000. That same

 day a letter was provided to Debtors that presented the option of re-casting the loan. A copy of

 the Recast Letter is attached hereto as Exhibit “8.”             This letter provides a comparison of

 repayment terms if the Debtors do opt to accept the recast against maintaining the status quo. Id.


 1
  Freddie Mac, Single-Family, http://www.freddiemac.com/singlefamily/service/hmp_reporting.html, accessed
 January 19, 2019.
Case 14-17571-KCF         Doc 149    Filed 01/21/19 Entered 01/21/19 15:32:52           Desc Main
                                    Document      Page 8 of 8


 Summary

        Debtors have failed to assert any wrongdoing by Secured Creditor or other basis for

 relief. In their Motion, the Debtors vaguely assert violations of their Chapter 7 discharge

 injunction. There has been no demonstration that SLS, or any other party, has violated the

 discharge injunction. Debtors have always intended to retain the Property and continue to rely

 on statement (with the relevant bankruptcy disclaimer) to determine amounts due to maintain the

 mortgage. Debtors also vaguely claim violations of the automatic stay. Debtors have failed to

 show any attempt by SLS, or the prior servicer, to commence recovery efforts outside of

 bankruptcy. There has been no demonstration that SLS has violated Debtors’ rights under the

 automatic stay. As there has been absolutely no showing of wrongdoing by SLS or by the

 Secured Creditor, all prayed for relief, including attorney fees and punitive damages, must be

 denied with prejudice.


        WHEREFORE, Secured Creditor respectfully requests that the Court deny Debtors’

 Motion for Order of Contempt and Sanctions (Docket Entry #137) and Objection to Notice of

 Payment Change (Docket Entry #138) in their entirety and with prejudice for the reasons set

 forth above and for other relief as the Court may deem just and proper.

     Dated: January 21, 2019

                                                 McCalla Raymer Leibert Pierce, LLC
                                                 Attorneys for Specialized Loan Servicing, LLC
                                                 as servicing agent for Morgan Stanley Mortgage
                                                 Loan Trust 2007-3XS, U.S. Bank National
                                                 Association, as Trustee, successor in interest to
                                                 Bank of America, National Association, as
                                                 Trustee, successor by merger to LaSalle Bank
                                                 National Association, as Trustee,

                                               /s/ Melissa N. Licker
                                           By: Melissa N. Licker, Esq.
